Citation Nr: 1009717	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  96-26 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Whether the claim of entitlement to TDIU, prior to 
February 1, 1983, should be referred to the Director, 
Compensation and Pension Service.

3.  Entitlement to service connection for Coronary Artery 
Disease (CAD), also claimed as myocardial infarction.

4.  Entitlement to special monthly compensation on account of 
being housebound or in need of aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from September 1970 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Procedural History

The appellant established service connection for 
schizophrenia by means of an October 1972 rating decision, 
which assigned a 50 percent rating.  On numerous occasions 
thereafter, the appellant was granted temporary total ratings 
based upon hospitalization, however, his rating remained 
thereafter at 50 percent, until he was granted an increased 
schedular rating of 100 percent by a July 1992 Board 
decision.

The July 1992 rating decision which enacted that Board 
decision established an effective date of April 14, 1989, for 
the increased rating (the date of receipt of the appellant's 
claim for increase).  The appellant perfected an appeal of 
that effective date, alleging that an earlier effective date 
was warranted.  An earlier effective date was denied by two 
Board decisions, which were both vacated by the United States 
Court of Appeals for Veterans Claims (Court).  See December 
1997 Board decision, vacated by June 1999 Order of the Court; 
December 2000 Board decision, vacated by September 2004 Order 
of the Court.  The claim was then remanded by the Board to 
the RO in June 2005, pursuant to the September 2004 Court 
Order.  In an April 2006 Rating Decision, the RO granted a 
100 percent rating effective January 30, 1985.  As the 
appellant contends that the 100 percent rating (essentially a 
claim for TDIU) should be established as of 1973, the claim 
for an earlier effective date has not been fully granted, and 
the issue remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

Additionally, the Board notes that the appellant filed an 
informal claim for TDIU in February 1973.  In the September 
2004 Order, the Court noted that this claim had to be 
adjudicated.  In January 2006, the RO issued a rating 
decision denying TDIU.  Subsequently, in an April 2006 rating 
decision, the RO granted the appellant a 70 percent rating 
for schizophrenia, effective between February 1, 1983, and 
January 30, 1985.  The appellant appealed the rating 
decisions, contending that a 100 percent rating was warranted 
based on evidence of individual unemployability.  In January 
2008, the Board denied the appellant's claims of: entitlement 
to an effective date prior to January 30, 1985, for the grant 
of a 100 percent disability rating for schizophrenia; 
entitlement to TDIU; and entitlement to a 100 percent rating 
for schizophrenia between February 1, 1983 and January 30, 
1985.

Thereafter, the appellant submitted his Notice of Appeal to 
the Court, indicating his disagreement with the denial of the 
aforementioned claims.  The Court issued a January 2009 Order 
vacating, in part, the January 2008 Board decision and 
remanding the issue of entitlement to TDIU for readjudication 
consistent with the parties' Joint Motion for Remand.  
Accordingly, this issue is again before the Board.

The Board also notes that the appellant filed claims of 
entitlement to service connection for CAD and Special Monthly 
Compensation on account of being housebound or in need of aid 
and attendance in January 2008.  A September 2009 rating 
decision denied these claims.  The appellant submitted a 
Notice of Disagreement in October 2009 but a Statement of the 
Case has not yet been issued.

The Board is aware that 38 C.F.R. §§ 4.16, which provides the 
criteria for establishing total ratings for unemployability, 
was amended twice, effective September 4, 1990, and November 
7, 1996.  38 C.F.R. § 4.130, which includes the Diagnostic 
Code for rating schizophrenia, was also amended, effective 
November 7, 1996.  The amended regulations only apply after 
their effective dates, however.  See Rhodan v. West, 12 Vet. 
App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 
28, 1999) (unpublished opinion).  Since the issues before the 
Board are limited to periods ending prior to September 1990, 
the amended regulations will not be considered or discussed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to: service connection for CAD; 
special monthly compensation on account of being housebound 
or in need of aid and attendance; and entitlement to 
extraschedular consideration for TDIU prior to February 1, 
1983, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The appellant will be 
notified if further action on his part is required.


FINDINGS OF FACT

1.  Prior to February 1, 1983, the evidence of record 
established that the appellant was severely disabled due to 
his service-connected schizophrenia and unable to maintain 
substantially gainful employment.

2.  Prior to February 1, 1983, service-connection was in 
effect for schizophrenia, considered 50 percent disabling 
between September 11, 1972 and January 31, 1982 (with 
periodic temporary total evaluations).

3.  As evidence of the appellant's unemployment prior to 
February 1, 1983, is present in the record and the appellant 
does not meet the schedular criteria for a TDIU rating prior 
to that time, the matter should be referred to the Director, 
Compensation and Pension Services, for extraschedular 
consideration.

4.  As of February 1, 1983, the appellant's disability rating 
for schizophrenia was increased to 70 percent disabling; on 
January 30, 1985, the appellant's disability rating was 
increased to 100 percent disabling.

5.  As of February 1, 1983, the appellant's service-connected 
schizophrenia caused impairment so severe that it would be 
impossible for the average person in his position to follow a 
substantially gainful occupation, on a schedular basis.


CONCLUSIONS OF LAW

1.  The criteria for the submission of the claim for TDIU on 
an extraschedular basis prior to February 1, 1983, to the 
Director of Compensation and Pension Services, have been met.  
38 C.F.R. § 4.16(b) (2009).

2.  As of February 1, 1983, the criteria for TDIU on a 
schedular basis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

The appellant's claim of entitlement to TDIU on a schedular 
basis, as of February 1, 1983, has been granted.  As such, 
the Board finds that any error related to the VCAA on this 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant seeks a total disability rating for 
compensation based on unemployability of the individual 
(TDIU).  Entitlement requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  See 38 C.F.R. § 4.16(a) 
(2009).  If there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or 
more, and there shall be sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  When 
disabilities result from a common etiology, they will be 
considered one disability for the purpose of the percentage 
requirement.  Id.  

In this case, the appellant has two service-connected 
disabilities.  Service connection was established for 
schizophrenia in September 1972.  As explained above, the 
appellant was assigned a 50 percent disability rating from 
September 11, 1972 to January 31, 1983, a 70 percent 
disability rating from February 1, 1983 to January 29, 1985 
and a 100 percent disability rating from January 30, 1985.  
Effective in January 2008, diabetes mellitus, Type II, was 
found to be secondary to Agent Orange exposure.  As such, 
service connection was granted and a 20 percent rating was 
established.  The Board notes however, that the appellant's 
service-connected schizophrenia is the primary cause of his 
unemployability.  
Based on the appellant's disability ratings, he satisfied the 
schedular requirements under 38 C.F.R. § 4.16(a) as of 
February 1, 1983.  The remaining question is that of medical 
nexus.

The appellant has submitted numerous treatment records and 
medical statements in support of his claim.  The February 
1983 VA examination report noted that the appellant had 
pressure of ideas, bad thoughts with auditory hallucinations.  
The voices told him to separate from his wife.  The wife 
complained that he had become neglectful of himself.  He 
broke down and cried on revealing that.  Mental status found 
the appellant was a well-developed, well-nourished male who 
was accompanied by his mother.  He was dressed in shorts, 
clean and well-groomed.  He was very tense with tremulous 
hands and smoked throughout the interview.  He was in 
contact, alert, and coherent.  His voice was halting and his 
speech rambling, self centered but associations were not 
loose.  Thought content was paranoid, referential with 
auditory hallucinations.  His affect was shallow, labile, 
inappropriate, and his mood depressed with "bad ideas."  He 
was afraid to lose control and give vent to impulses and bad 
thoughts.  He admitted to suicidal ideas.  He was afraid to 
be alone and he ran to his mother the moment his wife left 
the house.  He had no friends.  He ate well.  Sexual 
relations were poor with lack of erections.  He felt ashamed 
in front of his wife.  He was oriented.  Memory was 
preserved.  Concentration was poor.  Judgment was poor.  He 
had no insight.  The examiner provided diagnoses of Axis I: 
schizophrenia, undifferentiated type, chronic with 
exacerbation of acute psychotic symptoms; Axis II: passive- 
dependent, schizoid personality; Axis III: no diagnosis; Axis 
IV: severe psychosocial stressors; marriage, sudden death of 
father, and expectancy of a first newborn; Axis V: adaptive 
socio-familial functioning poor with exacerbation of 
psychotic symptoms.

A January 1985 VA examination shows that the appellant was 
accompanied by his mother and was examined without her 
presence.  She was interviewed after.  The appellant was a 
well-built and well-nourished young man who was dressed 
casually, wearing shorts and T-shirt.  He looked tense, 
restless, and broke into crying spells when asked about his 
feelings.  Gradually some rapport was established and he was 
considered in good contact with reality.  Without benefit of 
the claims folder, the examiner stated that, "apparently, he 
has been unable to work or study since he left the service."  
The appellant lived close to his mother and spent a great 
deal of time at her house.  He did not socialize.  He liked 
isolation.  He spent hours in the balcony of the house 
staring and on occasions crying.  He slept poorly with 
nightmares and fear.  He took Navane, Vistaril and Dalmane.  
His mother complained of his irritability, lack 
socialization, and particularly his isolation.  Mental status 
examination found him tense, suspicious, and prone to sudden 
eruption of crying spells.  He knew why he was in a hospital.  
He realized the reason for the appointment and he was in 
contact with reality.  His conversation was short, limited to 
answering questions, and was coherent, relevant, and 
superficial.  His thought content exhibited paranoid 
thinking, manifested by fears and referential persecutory 
ideas.  He felt that people did not like him.  He was afraid 
of groups.  He admitted that he heard voices occasionally, 
but was not actively hallucinating at that time.  He was 
oriented in three spheres.  Memory was preserved and his 
concentration was diminished poorly with very retarded simple 
calculations.  Affectively, he was depressed underneath with 
suicidal ruminations.  He was not considered a risk at that 
time.  He was rather dependent with a chronically dependent 
structure felt.  His judgment was preserved.  He 
differentiated between right and wrong.  The examiner 
diagnosed schizophrenia, residual type, chronic, and opined 
that the appellant was competent to hand VA funds.

A report of VA hospitalization dated from August 8, 1985 to 
September 13, 1985, shows that the appellant was married, and 
was admitted because of violent behavior.  On admission, he 
was cooperative, not spontaneous, with blunted affect, 
autistic, actively hallucinating, with ideas of reference, 
not suicidal or homicidal, and without insight.  The 
appellant was found to have a sleep disorder.  He was 
withdrawn and hostile, although calm.  He refused to relate 
to peers.  He was coherent, relevant, and well-oriented.  He 
stated that problems with his ex-wife made him feel very 
upset and homicidal, with suicidal ruminations.  At release 
he was not homicidal or suicidal.  He was considered 
competent to handle VA funds.

Private treatment records from R.F., M.D., dated in April 
1989 diagnosed the appellant with chronic schizophrenia, 
indicating that this mental condition was very severe with a 
poor prognosis.  Dr. F. opined that the appellant was not a 
candidate for rehabilitation and would not tolerate pressures 
in any working situation and would not stay at work during a 
normal work day.  Dr. F again evaluated the appellant in 
November 1995, stating that the appellant should be 
considered totally disabled.

These opinions were rendered with knowledge of the 
appellant's full treatment history and his service-connected 
disabilities.  Neither is contradicted by the concurrent 
treatment records associated with the file.  Therefore, the 
opinions are found to be credible on the issue of 
unemployability.  As the appellant meets both the percentage 
and the substantive requirements under 38 C.F.R. § 4.16(a), 
entitlement to a TDIU is established as of February 1, 1983.

Extraschedular Consideration for TDIU prior to February 1, 
1983

As the appellant contends that he is entitled to an award of 
TDIU prior to the date he met the schedular criteria for the 
assignment of TDIU (February 1, 1983), the Board submits this 
portion of his claim to the Director of Compensation and 
Pension under 38 C.F.R. 4.16(b) for consideration.  

Entitlement to TDIU on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  Therefore, rating boards should submit this issue 
to the Director of the Compensation and Pension Service, for 
extraschedular consideration of all cases of veterans who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  See 38 C.F.R. § 4.16(b) (2009).  Unlike 
the criteria for an extraschedular rating under 38 C.F.R. 
§ 3.321, the grant of an extraschedular rating for TDIU under 
38 C.F.R. § 4.16 is based on a subjective standard that seeks 
to determine if a particular veteran is precluded from 
employment based on his service-connected disabilities.  
See VAOPGCPREC 6-96 (1996).  This means that the Board should 
take into account the veteran's specific circumstances 
including his disability, education, and employment history 
when determining if he is unable to work.

The appellant essentially contends that his service-connected 
schizophrenia prevents him from working.  Review of the 
evidence of record reveals that the appellant has been 
diagnosed with severe schizophrenia, such that he is unable 
to maintain employment.  See SSA Disability Determination 
Mental Examination, February 13, 1978; Private Treatment 
Records, C.E.F., M.D., September 11, 1972 and August 25, 
1976; Private Treatment Records, R.F., M.D., April 7, 1989 
and November 10, 1995.  

Where there is plausible evidence that a veteran is unable to 
secure and follow a substantially gainful occupation, without 
any affirmative evidence to the contrary, a veteran's case is 
eligible for consideration under 38 C.F.R. § 4.16(b) by 
referral to the Compensation and Pension Director.  Based on 
the evidence above, it is clear that such referral is 
warranted.

At this point, the Board will not make a decision regarding 
the appellant's claim for TDIU prior to January 30, 1985 
under 38 C.F.R. § 4.16(b), as this is impermissible based 
upon regulation and caselaw.  See Bowling v. Principi, 15 
Vet. App. 1 (2001). Instead, the Board finds that this matter 
should have been submitted to the Compensation and Pension 
Director for extraschedular consideration under 38 C.F.R. 
§ 4.16(b).  In this regard, the appeal is granted.  Id.  At 
this point, this claim will necessarily be REMANDED to the RO 
for further action consistent with this decision.


ORDER

Submission of a claim for a total disability rating for 
compensation purposes based on individual unemployability for 
the period prior to January 30, 1985 under 38 C.F.R. § 
4.16(b) to the Director, Compensation and Pension Service, is 
warranted.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is granted as of 
February 1, 1983, subject to regulations applicable to the 
payment of monetary benefits.

REMAND

As indicated above, the appellant expressed disagreement with 
the September 2009 rating decision that denied entitlement to 
service connection for CAD and Special Monthly Compensation.  
Because the filing of a notice of disagreement initiates 
appellate review, the claims must be remanded for the 
preparation of a Statement of the Case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC should submit the claim for 
a TDIU under 38 C.F.R. § 4.16(b), for 
the time period prior to February 1, 
1983, to the Director, Compensation and 
Pension Service.  The AMC should follow 
the dictates of § 4.16(b) in making 
this submission.

2.  The AMC should issue a Statement of 
the Case regarding the appellant's 
claims of entitlement to service 
connection for CAD and Special Monthly 
Compensation on account of being 
housebound or in need of aid and 
attendance.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


